Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                   Mar 03 2014, 9:27 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

ANTHONY S. CHURCHWARD                           GREGORY F. ZOELLER
Deputy Public Defender                          Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                             JAMES B. MARTIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SHEARECE M. LOVE,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 02A04-1308-CR-400
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                             Cause No. 02D06-1205-FB-89



                                      March 3, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          In this case, appellant-defendant Shearece M. Love and two other women waited

for Breanna McGhee to arrive at her place of employment. When McGee arrived, the

three women physically attacked her and took her purse.            Now, Love appeals her

conviction for Robbery,1 a class B felony. More particularly, Love argues that there was

insufficient evidence to convict her and that the trial court erred by admitting hearsay

evidence, namely, the testimony of a police detective regarding a record he received from

the Indiana Bureau of Motor Vehicles (BMV) concerning the registration plate number

belonging to Love.           Finding sufficient evidence and no other error, we affirm the

judgment of the trial court.

                                             FACTS

          On May 1, 2012, McGhee was working at the Cap and Cork Liquor Store in Fort

Wayne. McGhee’s shift started around 3:00 p.m. Love, her sister, Leanna Love, and

Jacqueline Harris parked their vehicle behind a nearby Blockbuster Store before McGhee

arrived for her shift.

          After another Cap and Cork employee informed the three women that McGhee

would not arrive until around 3:00 p.m., they waited in the nearby Jimmy John’s and

Papa John’s until McGhee arrived. Mark Milowski, the general manager at Papa John’s

did not see the three women carrying purses, and they did not order any food. A short

time later, he saw the three women hitting another woman.




1
    Ind. Code § 35-42-5-1.
                                                2
       Similarly, Matthew Bennett, who worked at Jimmy John’s observed the three

women. He stated that they did not order any food and that they claimed they were

waiting on someone. A short time later, Bennett saw the three women leave and walk

towards Cap and Cork.

       Around 3:00 p.m., McGhee parked in front of Cap and Cork and exited her vehicle

carrying her black purse. McGhee was immediately confronted by Love, Leanna, and

Harris. Love asked if McGhee was surprised to see her while Harris maced her. McGhee

dropped her purse and fell to the ground. The three women repeatedly hit McGhee in her

head, back, and front. The attack finally ended after the women were confronted by a

Cap and Cork employee; however, McGhee was unable to find her purse.

       Love, Leanna, and Harris ran to their vehicle. Jason Miller and Kayta Thompson

observed that one woman dropped a black purse but continued to run and that another

woman who was following picked it up while still running. The couple followed the

vehicle that the three women were in and copied the license plate number. They gave the

number to Officer Schultz, who ran it through the BMV database, which indicated that

the vehicle belonged to Love. Detective Brent Roddy verified this information and relied

on it in the course of the investigation to attempt to locate the vehicle and/or Love at the

Canterbury Green Apartments.

       On May 25, 2012, the State charged Love the class B felony robbery. On June 20,

2013, Love’s jury trial commenced. During the trial, Love objected on hearsay grounds

to Detective Roddy’s testimony that the BMV search identified Love as the owner of the

                                             3
getaway vehicle, reasoning that Detective Roddy received the information from Officer

Schultz and that a BMV representative was not testifying. Love conceded that the jury

had already heard “identification from the alleged victim.” Tr. p. 120. The prosecutor

maintained that the testimony was not going to the truth of the matter asserted and was

introduced to explain why the lead investigator of the case “continued on this

investigation as he did after he received the information,” which prompted the search at

Canterbury Green Apartments. Id. at 120-22. The trial court overruled Love’s objection.

       On June 20, 2013, the jury found Love guilty as charged. On July 24, 2013, the

trial court sentenced Love to six years in the Department of Correction. Love now

appeals.

                               I. Sufficiency of the Evidence

       Love argues that there was insufficient evidence to show that she or the other two

women took the purse from McGhee’s person or the ground. Our standard of review for

sufficiency claims is well-settled.    We neither reweigh the evidence nor judge the

credibility of the witnesses. Perrey v. State, 824 N.E.2d 372, 373 (Ind. Ct. App. 2005).

We only consider the evidence most favorable to the judgment and the reasonable

inferences to be drawn therefrom. Id. Where there is substantial evidence of probative

value to support the judgment, it will not be set aside. Id.

       To convict Love of class B felony robbery, the State was required to prove beyond

a reasonable doubt that she knowingly or intentionally took property from McGhee or in

the presence of McGhee by using or threatening to use force on McGhee or by putting

                                              4
McGhee in fear, and those actions resulted in bodily injury to McGee. Ind. Code § 35-

42-5-1. Love challenges only one element, namely, that she knowingly or intentionally

took McGhee’s purse.

       In this case, Milowski, the general manager at Papa John’s, testified that he did not

notice the three women carrying a purse while they were in his store. Tr. p. 89. The

three women subsequently attacked McGhee who was carrying a black purse. Id. at 43-

45. McGhee dropped her purse after being maced, id. at 45, and could not find it after the

attack. Tr. p. 50.

       The couple who saw the three women running away observed that one of them

dropped a black purse but continued to run and that a woman following her picked up the

purse while still running. Tr. p. 92-93; 105-07. From these facts and circumstances, a

factfinder could reasonably conclude that there was sufficient evidence to convict Love

of class B felony robbery. Consequently, this argument fails.

                                        II. Hearsay

       Love contends that the trial court erred by admitting hearsay testimony at trial.

More particularly, Love maintains that it was error to permit Detective Roddy to testify

regarding the results of a search conducted on the BMV database because he was not

employed by the BMV.

       The decision to admit or exclude evidence is within the trial court’s sound

discretion. Bacher v. State, 686 N.E.2d 791, 793 (Ind. 1997). Accordingly, we will not

reverse the trial court’s decision to admit or exclude evidence absent an abuse of

                                             5
discretion. Becker v. State, 695 N.E.2d 968, 973 (Ind. Ct. App. 1998). An abuse of

discretion occurs where the trial court’s decision is clearly against the logic and effect of

the facts and circumstances before it. Myers v. State, 718 N.E.2d 783, 789 (Ind. Ct. App.

1999).

         The Indiana Rules of Evidence define hearsay as “a statement that: (1) is not made

by the declarant while testifying at the trial or hearing; and (2) is offered in evidence to

prove the truth of the matter asserted.” Ind. Evidence Rule 801(c). Generally, hearsay is

not admissible. Evid. R. 802. Nevertheless, some out-of-court statements are either

specifically excluded from the definition of hearsay or are considered exceptions to the

general rule excluding hearsay evidence.

         Here, Detective Roddy testified that he received the license plate number from

Officer Schultz. Tr. p. 120. Officer Schultz “advised [Detective Roddy] that he had run .

. . that license plate.” Id. Detective Roddy verified it, and the license plate “came back

to Shearece Love.” Id. at 122. Detective Roddy testified that this information led police

to the Canterbury Green Apartments in an effort to locate Love. Id. Under these

circumstances, the information that Detective Roddy testified that he had obtained from

the BMV was not offered for the truth of the matter asserted. Rather, it was admitted for

the purpose of clarifying the course of the investigation. See Patton v. State, 725 N.E.2d

462, 464 (Ind. Ct. App. 2000) (holding that officer’s testimony was not hearsay because it

was offered to explain why a particular course of action was taken during a criminal

investigation rather than for the truth of the matter asserted). Accordingly, the trial court

                                             6
did not err by permitting Detective Roddy to testify regarding the information he received

from the BMV about the getaway vehicle, and we affirm the judgment of the trial court.

      The judgment of the trial court is affirmed.

NAJAM, J., and CRONE, J., concur.




                                            7